MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
This is an appeal by defendants from a judgment of the district court of Silver Bow county in favor of the plaintiff for $122, and for interest and costs.
The respondent moves to dismiss the appeal upon the ground that appellants have not complied with subdivision a, paragraph 3, Rule X (30 Mont, xxxvii, 82 Pac. x) of the Rules of this court, which provides: “3. The appellant’s brief shall contain,in the order here stated: a. A concise abstract or statement of the case, presenting succinctly the questions involved, and the man*433ner in which they are raised. The abstract shall refer to the page numbers in the transcript in such a manner that pleadings, ■evidence, orders, and the judgment may be easily found: Provided, that in eáses in which.the transcripts aré not printed, the briefs shall contain so much of the record as is necessary to make out the appellant’s ease, with references to the transcript by page and marginal numbers.”
The transcript is not printed, and appellants’ brief does not anywhere refer to the pleadings, and does not attempt to state the issues, or how they were raised. The purpose of the rule' above is to relieve an appellant from the burden of printing the transcript in certain classes of cases, provided his brief contains so much of the record as will make out his ease, and proper references are .made to the transcript. It may not be necessary to print the pleadings in the brief if concise statements of their contents are made, with proper references to the pages of the transcript where they may be found, but, certainly, appellants do not make out their case in their brief, .when they neglect to state whether any pleadings were filed, and, if any were filed, where they may be found, their contents or what, if any, issues were raised. The rule above was adopted for the benefit of appellants, and is deserving of more consideration than an observance of its existence by a breach of its conditions.
The motion is sustained, and the appeal is dismissed.

Dismissed.

Mr. Chief Justice Brantly and Mr. Justice Milburn concur.